            Case 2:18-cv-05027-NIQA Document 5 Filed 01/07/19 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

Andrew R. Perrong                                      )
                                                       )
                     Plaintiff,                        )      Civil Action
                                                       )
                        vs.                            )      No. 2: 18-cv-5027,
                                                       )                              ;A I ~-, / , }
Ox Car Care, Et Al
                     Defendants
                                                       )
                                                       )                              ·" 7?J .
                                                                                      Ii   ...   '   -




                     NOTICE OF DISMISSAL OF ALL DEFENDANTS:

COMES NOW Plaintiff ANDREW R. PERRO~G, and hereby voluntarily dismisses this case

against all Defendants, pursuant to Rule 41 (a)(l)(A)(i) of the Federal Rules of Civil Procedure, as

no party has filed an answer or a motion for summary judgement. In accord with Rule

41(a)(l)(B), such a dismissal is being made WITH PREJUDICE, with each party to bear its own

fees and costs.



Dated: January 7, 2019




                                                                                Andrew R. Perrong
                                                                                   Plaintiff, Pro-Se
                                                                            1657 The Fairway# 131
                                                                             Jenkintown, PA 19046
                                                                                     215-791-6957
                                                                                Fax: 888-329-0305
                                                                          andyperrong@gmail.com
